Case 2:18-cv-03955-ES-CLW Document 15 Filed 05/01/19 Page 1 of 2 PageID: 46



                            IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


TZVI A. ZEMEL,                                 ) Case No.: 2:18-cv-3955
                                               )
               Plaintiff,                      )
       vs.                                     )
                                               )
                                               ) NOTICE OF SETTLEMENT
MAD FITNESS, INC.,                             )
                                               )
               Defendant.                      )
                                               )
                                               )


       PLEASE TAKE NOTICE that all matters herein have been compromised and settled as

between Plaintiff Tzvi A. Zemel (“Plaintiff”) and Defendant Mad Fitness, Inc. (“Defendant”).

Plaintiff anticipates filing a notice of voluntary dismissal of this action against Defendant with

prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated this 1st day of May, 2019.

                                             Respectfully Submitted,



                                                    /s/ Daniel Zemel
                                                    Daniel Zemel, Esq.
                                                    Nicholas Linker, Esq.
                                                    Zemel Law LLC
                                                    1373 Broad Street, Suite 203-C
                                                    Clifton, New Jersey 07013
                                                    T: 862-227-3106
                                                    dz@zemellawllc.com
                                                    nl@zemellawllc.com
                                                    Attorneys for Plaintiff
Case 2:18-cv-03955-ES-CLW Document 15 Filed 05/01/19 Page 2 of 2 PageID: 47



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of May, 2019 a true and correct copy of the foregoing

document was sent to all counsel of record in the present action by e-Service via the courts ECF

filing system.


                                                                      /s/ Daniel Zemel
                                                                      Daniel Zemel
